Action under sections 500-512 of the Real Property Law. Order denying appellant’s motion to dismiss the first cause of action alleged in the complaint, on the ground that it fails to state facts sufficient to constitute a cause of action against him, affirmed, with ten dollars costs and disbursements. The first cause of action sufficiently alleges that the plaintiffs were in possession of all the land in suit, except the northwest corner, for more than a year preceding the commencement of the action. Appellant’s time to answer extended until ten days from the entry of the order hereon. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.